Citation Nr: 9902352	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-09 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.

2.  Entitlement to an increased rating for service-connected 
discogenic low back pain, L4-5, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1957 until 
October 1960.
 
This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from April 1994 
rating decisions of the Regional Office (RO) in Sioux Falls, 
South Dakota, which determined that new and material evidence 
had not been received to reopen claims of entitlement to 
service connection for hearing loss and a cervical spine 
disability, and denied a claim of entitlement to an increased 
rating for service-connected discogenic low back pain, L4-5, 
currently evaluated as 20 percent disabling.  The veterans 
claim for service connection for hearing loss was 
subsequently granted by the RO in September 1998, and is not 
therefore before the Board at this time.


REMAND

In February 1998, the RO sent a letter to the veteran 
requesting that he inform them as to whether he desired a 
hearing before the Board.  In a letter received by the RO in 
March 1998, the veteran stated that he wanted a hearing 
before a Board Member sitting at the Sioux Falls, South 
Dakota RO (Travel Board hearing).  Since it is apparent that 
the veteran desires a Travel Board hearing, such should be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 
(1998). 

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board to be held at the RO.  A copy of 
the notice to the appellant of the 
scheduling of the hearing should be 
placed in the record.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
